                                          Case 4:19-cv-05616-PJH Document 33 Filed 03/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         BORIS ZHARKOV,
                                   7                                                  Case No. 19-cv-05616-PJH
                                                      Plaintiff,
                                   8                                                  ORDER REFERRING PLAINTIFF’S
                                                v.                                    MOTION FOR ENTRY OF DEFAULT
                                   9                                                  JUDGMENT TO MAGISTRATE JUDGE
                                         3DBIN, INC., et al.,                         FOR A REPORT AND
                                  10                                                  RECOMMENDATION
                                                      Defendants.
                                  11
                                  12         Pursuant to Local Rule 72-1, this matter is referred to a magistrate judge for a
Northern District of California
 United States District Court




                                  13   report and recommendation on plaintiff's motion for entry of default judgment (Dkt. 32).
                                  14   Any date for hearing on this motion previously noticed on the undersigned's calendar is
                                  15   VACATED.
                                  16         The parties will be advised of the date, time, place, and/or method of any
                                  17   appearance by notice from the assigned magistrate judge.
                                  18         IT IS SO ORDERED.

                                  19   Dated: March 5, 2021

                                  20                                               /s/ Phyllis J. Hamilton____________
                                                                                   PHYLLIS J. HAMILTON
                                  21                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
